DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
The “lid” (recited in claims 1 and 17; Specification Para. 0021-0022) is not clearly labeled in the drawings, making the specification and claims unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claims 1 (line 4), 2 (line 4), and 17 (line 5),  “a first lid, of a first module, defining a first array” is unclear.  It is not clear as to whether the lid or the first module defines the first array of plant slots.  It appears that the first lid defines the first array of plant slots.  Does Applicant mean, “a first lid, of a first module, the first lid defining a first array”?

Relative to claim 2, line 6, “a second module, defining a second array” is not clear.  Does Applicant mean, “a second module, the second lid defining a second array”?

Relative to claim 7, Applicant should delete “and” in lines 3 and 5.
Relative to claim 10, line 4, Applicant should change “set of plant occupying the first lid”, to “set of plants loaded in (or “inside”, or “within”) the first lid”, for clarity?  In line 7, “set of plant” should be “set of plants”.

Relative to claim 12, line 3, Applicant should change “first lid occupied by”, to “first lid loaded with”, for clarity?  

Relative to claim 15, line 15, “subset of plant” should be “subset of plants”.

Relative to claim 16, lines 14 and 16, “subset of plant” should be “subset of plants”.

Relative to claim 20, lines 9 and 11, “subset of plant” should be “subset of plants”.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1 (as understood by the Examiner), the closest available prior art does not disclose: 
A method for automating transfer of plants within an agricultural facility, comprising: 
receiving a first lid defining a first array of plant slots, the first lid is loaded with a first set of plants at a first growth stage;  
accessing a first scan of a first plant in the first set of plants;
calculating a first viability parameter for the first set of plants based on detected features in the first scan; and 
in response to the first viability parameter falling outside of a target viability range, triggering a robotic manipulator at the transfer station to remove the first plant from the first lid module, as claimed.

Relative to claim 17 (as understood by the Examiner), the closest available prior art does not disclose: 
A method for automating transfer of plants, comprising: 
receiving a first set of plants at a first growth stage; 
receiving a first lid, of a first module, defining a first array of plant slots; 
accessing a scan depicting a first plant in the first set of plants;
calculating a first viability parameter for the first set of plants based on detected features in the scan; 
in response to the first viability parameter falling within a target viability range, triggering a robotic manipulator at the transfer station to transfer the first plant into a plant slot in the first array of plant slots in the first lid, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655